DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the amendment filed on 12/12/2021.
Claims 1, 14 and 15 have been amended.  Claim 10 has been canceled.  Claims 1-9 and 11-20 are presented for examination, with claims 1, 14 and 15 are being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Objections
The objections to claims 14 and 15 have been withdrawn in view of the amendment.

Claim Rejections – 35 USC § 101
Applicant’s argument with regard to rejection of claims 1-9 and 11-20 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The amended claim is broadly written, and the Examiner determined that the improvement, i.e. simplify selection operations for a user, enhance fun of user interaction, and improve user experience, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitation (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: obtaining, clustering, sending, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The memory, the processor as recited at a high level of generality, are generic computer components; e.g. a generic memory performing a generic computer function of storing computer program (s). A generic processor performing a generic computer function of processing data.  Thus, these steps are no more than implementing the abstract idea with computerized system. Accordingly, these steps do not automatically render a claim eligible.
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101.

Claim Rejection – 35 USC § 102
Applicant's arguments filed 12/12/2021have been fully considered .  New ground of rejection is provided below in view of the amendment.



Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities: The term “and/or” recited in the claims should be amended to have a clear statement to eliminate the ambiguity of claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea to searching documents by using geometric constraints. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claims 1, 14 and 15
             Independent claim 1 recites limitations of:
providing a memory, configured to store a computer program instruction,
	providing a processor, configured to execute the computer program instruction,
obtaining feature information of an already-happened event;
clustering target files according to the feature information of the already-happened event to obtain one or more target file groups, wherein each target file group of the one or more target file groups comprises at least one target file; and
sending at least one target file group and/or one or more target files in the one or more target file groups to simplify selection operations for a user, enhance fun of user interaction, and improve user experience;
wherein the step of sending the at least one target file group and/or the one or more target files in the one or more target file groups comprises;
for a target file in the at least one target file, obtaining the target file from the one or more target file groups through a simple selection operation;
or
for a target file group in the at least one target file group, obtaining the target file group from the one or more target file groups through a single selection operation. 
The limitations of obtaining …, clustering …, sending …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim elements preclude the steps from practically being performed in the mind. Therefore, claim1 falls within the “Mental Processes” grouping of abstract ideas. 
These judicial exceptions are not integrated into a practical application. In particular, claims 1, 14 and 15 recites additional elements, “a processor”, “a memory”, “a computer readable medium,” to perform the steps of claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-9, 11-13 and 16-20
The limitations as recited in claims 2-9, 11-13 and 16-20 are simply describe the concepts of file sharing.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-13 and 16-20 are directed to abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., US 2017/0329983 (hereinafter “Grant”), and further in view of Jacobs et al., US 2008/0080774 (hereinafter “Jacobs”). 


Regarding claim 1, Grant discloses a file sharing method, comprising: 
	providing a memory, configured to store a computer program instruction (e.g. a memory medium comprising program instructions, Grant: [0005]),
	providing a processor, configured to execute the computer program instruction (e.g. a processor for executing the program instructions, Grant: [0005]),
obtaining feature information of an already-happened event (e.g. analysis component 154 may use known image processing techniques to determine a context of a photo. Analysis component 154 may interrogate the metadata of a multimedia item to determine this kind of information.  For example, the date, time, and location in which a photo was captured may provide context for the photo. Along with the date and time of capture, a typical modern smartphone can embed geospatial metadata in each photo it takes, Grant: [0037]-[0038], Figs. 3-4);
clustering target files according to the feature information of the already-happened event to obtain one or more target file groups, wherein each target file group of the one or more target file groups comprises at least one target file (e.g. analyzing the multimedia item to determine a context of the multimedia item including one or more specific elements depicted in the multimedia item; identify an entity within the one or more specific elements; compare the context to one or more preferences related to the entity to determine a variance between the context and the one or more preferences.  Determine any preferences related to one or more entities depicted in a multimedia item. An entity's preferences may be stored in a profile or preferences database, Grant: [0003]-[0005], [0039]-[0042] and Fig. 4.  Wherein, a determined context has been interpreted as the feature information of the already-happened event, an identified entity has been interpreted as a target file group, and the preferences related to the entity have been interpreted as target files); and
sending at least one target file group and/or one or more target files in the one or more target file groups to simplify selection operations for a user, enhance fun of user interaction, and improve user experience (e.g. preferences (as target file/target file groups) may be automatically generated based on a historical baseline associated with the entity and send to a website to be posted /shared.  The photos that a user has posted, and the particular people who appear in those photos, can provide a historical baseline for those appearing in the photos. For example, in photos that a given user has posted, 20 different people might be tagged …. In addition, any other content that depicts or discusses the entity (posts, “likes”, etc.) may be evaluated when compiling the historical baseline, Grant: [0047]-[0048] and Fig. 5);
Grant does not directly or explicitly disclose:  
wherein the step of sending the at least one target file group and/or the one or more target files in the one or more target file groups comprises:
for a target file in the at least one target file, obtaining the target file from the one or more target file groups through a simple selection operation;
or
for a target file group in the at least one target file group, obtaining the target file group from the one or more target file groups through a single selection operation. 
Jacobs teaches:
for a target file in the at least one target file, obtaining the target file from the one or more target file groups through a simple selection operation (e.g. image application server 130 is responsible for facilitating collaboration, recommendation, ranking, organization and other manipulation of images by performing a specific function in the application, creating presentation markup code, or performing back-end tasks such as resizing an image (e.g., as a thumbnail, for full screen viewing), issuing an electronic mail message to a user, Jacobs: [0039]-[0043]);
or
for a target file group in the at least one target file group, obtaining the target file group from the one or more target file groups through a single selection operation (e.g. The rating or ranking of an image may be affected by its grouping with another image.  Separate calculations may be done for each user, for each of any number of images. The values finally assigned to the images may be used not only to determine whether and when to present them to a user for review, but may be used for other purposes as well.  For example, in one embodiment of the invention the interest rankings of images may be used to facilitate the automatic generation of a compilation of images for an electronic album and/or a physical image book such as a photo book or yearbook. In particular, a user may be able to submit a single request, through just a single click of a mouse, for example, and the system can automatically select a default or selected number of images and offer to have the images printed and bound into a book, Jacobs: [0030]-[0031]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify contextual evaluation for multimedia item posting as discloses by Grant to include system and method for collaborative image selection as taught by Jacobs to provide interesting or enjoyable to a person who having access to the images.


Regarding claim 2, Grant further discloses, wherein, the step of obtaining the feature information of the already-happened event comprises: 
obtaining feature information of a target object (e.g. analysis component 154 may use known image processing techniques to determine a context of a photo. Analysis component 154 may interrogate the metadata of a multimedia item to determine this kind of information, Grant: [0037]-[0038], Figs. 3-4.  Wherein, the phone has been interpreted as an already-happened event and metadata of a multimedia item has been interpreted as feature information), wherein 
the feature information of the target object comprises one or more selected from the group consisting of identity information of the target object and summary information, wherein the summary information is determined from a content of an already-happened chat with the target object (e.g. The preferences related to the entity are retrieved. The context is compared against the preferences of the entity to determine whether a variance exists, Grant: abstract, [0003]-[0004] and [0018]).

Regarding claim 3, Grant further discloses, wherein, the step of clustering the target files according to the feature information of the already-happened event comprises: 
when there are a plurality of target objects and chats with the plurality of target objects happen separately (e.g. Preferences component 156 of system 72, as executed by computer system/server 12, is configured to determine any preferences related to one or more entities depicted in a multimedia item [as target objects]. In an embodiment, an entity may include a person. An entity may also include any specific elements that can be associated with a company (logo, trademark, etc.) or brand owner (e.g., brand). For example, a shirt containing a company's logo or a shirt of a particular brand.  The photos that a user has posted, and the particular people who appear in those photos, can provide a historical baseline for those appearing in the photos. For example, in photos that a given user has posted, 20 different people might be tagged, and 15 of those people might appear particularly frequently, Grant [0044] and [0047]), 
clustering the target files according to feature information of the plurality of target objects at different times (e.g. analysis component 154 may employ known image processing techniques to dynamically detect contextual indicators, explicit material, inappropriate content, facial expression recognition, clothing recognition, body posture, and the like. The inappropriate content may be defined, for example, in accordance with user-defined, historical baseline, and/or industry standards based on one or more user/company preferences).

Regarding claim 4, Grant further discloses, wherein, the step of clustering the target files according to the feature information of the already-happened event comprises: 
when there are a plurality of target objects and chats with the plurality of target objects happen simultaneously (e.g. FIG. 4 shows a multimedia item (i.e., photo 170) with represented entities and contextual indicators automatically, Grant: Fig. 4 and [0004]-[0006]), 
clustering the target files in real time according to feature information of the plurality of target objects (see Grant: [0037]-[0038]).

Regarding claim 5, Grant further discloses, wherein, the step of clustering the target files in real time according to the feature information of the plurality of target objects comprises:
obtaining the feature information of the plurality of target objects (e.g. analysis component 154 may use known image processing techniques to determine a context of a photo. Analysis component 154 may interrogate the metadata of a multimedia item to determine this kind of information. For example, the date, time, and location in which a photo was captured may provide context for the photo. Along with the date and time of capture, a typical modern smartphone can embed geospatial metadata in each photo it takes. The geospatial metadata typically includes global positioning system (GPS) coordinates corresponding to the place of capture of the photo, but may also include local weather, local attractions, local events, or the like, at the time of capture of the corresponding photo, Grant: [0037]);
obtaining a set of the feature information of the plurality of target objects(see Grant: [0037]-[0038]); and
clustering the target files in real time according to the set of the feature information of the plurality of target objects (e.g. FIG. 4 shows a multimedia item (i.e., photo 170) with represented entities and contextual indicators, Grant:[0039] ).

Regarding claim 6, Grant further discloses, wherein, the step of clustering the target files in real time according to the feature information of the plurality of target objects comprises:
obtaining the feature information of the plurality of target objects (e.g. analysis component 154 may use known image processing techniques to determine a context of a photo. Analysis component 154 may interrogate the metadata of a multimedia item to determine this kind of information. For example, the date, time, and location in which a photo was captured may provide context for the photo. Along with the date and time of capture, a typical modern smartphone can embed geospatial metadata in each photo it takes. The geospatial metadata typically includes global positioning system (GPS) coordinates corresponding to the place of capture of the photo, but may also include local weather, local attractions, local events, or the like, at the time of capture of the corresponding photo, Grant: [0037]);
obtaining common feature information of the plurality of target objects (see Grant: [0037]-[0038]); and
clustering the target files in real time according to the common feature information of the plurality of target objects (e.g. FIG. 4 shows a multimedia item (i.e., photo 170) with represented entities and contextual indicators, Grant:[0039] ).

Regarding claim 7, Grant further discloses, wherein, before the step of sending the at least one target file group and/or the one or more target files in the one or more target file groups, the file sharing method further comprises:
generating a sharing request (e.g. a service provider, such as a Solution Integrator, can offer to create, maintain, support, etc., a process for evaluating a multimedia item to be posted/shared to a website, Grant: [0059]); and
obtaining, from a cache based on the sharing request, the one or more target file groups (e.g. group consisting of a person, company, and brand owner, Grant: [0042]).

Regarding claim 8, Grant further discloses, wherein, the step of clustering the target files according to the feature information of the already-happened event comprises:
generating a sharing request (e.g. a service provider, such as a Solution Integrator, can offer to create, maintain, support, etc., a process for evaluating a multimedia item to be posted/shared to a website, Grant: [0059]); and
clustering the target files based on the sharing request according to the feature information of the already-happened event (e.g. group consisting of a person, company, and brand owner, Grant: [0042]).

Regarding claim 9, Grant further discloses, wherein, before the step of sending the at least one target file group and/or the one or more target files in the one or more target file groups, the file sharing method further comprises:
obtaining the at least one target file group and/or the one or more target files from the one or more target file groups (e.g. An entity's preferences may be stored in a profile or preferences database. The preferences may relate to the content (e.g., people or objects), date, time of day, location, setting, body posture, facial expression, clothing, multimedia type (photo, video, etc.), or the like of the multimedia item, Grant: [0045]).

Regarding claim 11, Grant further discloses, wherein, the step of obtaining the feature information of the already-happened event comprises: obtaining feature information from an already-happened transaction (e.g. analysis component 154 may use known image processing techniques to determine a context of a photo. Analysis component 154 may interrogate the metadata of a multimedia item to determine this kind of information, Grant: [0037]-[0038], Figs. 3-4.  Wherein, the phone has been interpreted as an already-happened event and metadata of a multimedia item has been interpreted as feature information).

Regarding claim 12, Grant further discloses, wherein, the step of obtaining the feature information of the already-happened event comprises: obtaining feature information from the target files (e.g. FIG. 4 shows a multimedia item (i.e., photo 170) with represented entities and contextual indicators. As shown, FIG. 4 depicts friends 172A-C (including Susan 172A and Jane Jones 172B) sightseeing near the Eiffel Tower in Paris. One of the friends, Jane Jones 172B, is depicted drinking soda 182. Jane Jones 172B is a celebrity and she endorses ACME brand of soda. However, soda 182 is not the ACME brand of soda, Grant: [0039]-[0042] and Fig. 4.  Wherein, represented entities and contextual indicators have been interpreted as target files and target file groups).

Regarding claim 13, Grant further discloses, wherein, the feature information obtained from the target files comprises one or more selected from the group consisting of a generation time, summary information, a geographic location of a generation, a historical transmission time, a historical transmission object, and an application, wherein the application transmits the target files (e.g. Analysis component 154 may interrogate the metadata of a multimedia item to determine this kind of information. For example, the date, time, and location in which a photo was captured may provide context for the photo. Along with the date and time of capture, a typical modern smartphone can embed geospatial metadata in each photo it takes. The geospatial metadata typically includes global positioning system (GPS) coordinates corresponding to the place of capture of the photo, but may also include local weather, local attractions, local events, or the like, at the time of capture of the corresponding photo, Grant: [0037]).

Claim 14 recites a computer readable medium (e.g. a memory medium comprising program instructions, Grant: [0005]), wherein, the computer readable instruction is executed by a processor to implement the file sharing method is similar to subject matter of claim 1.  Therefore, claim 14 has been rejected by the same reason as discussed in claim 1.

Claim 15 recites a device for processing information at a user equipment end, comprising steps of claim 1.  Therefore, claim 14 has been rejected by the same reason as discussed in claim 1.

Claims 16-20 recited steps are similar to subject matter of claims 2-6.  Therefore, claims 26-20 have been rejected by the same reasons as discussed in claims 2-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153